Case 1-19-43974-ess   Doc 9-4   Filed 07/15/19   Entered 07/15/19 17:27:56
    Case 1-19-43974-ess         Doc 9-4      Filed 07/15/19     Entered 07/15/19 17:27:56




familiar with Crosby Capital's office practices and procedures. It is the regular practice ofCrosby

Capital's business to create and maintain these records.

        4.      Furthermore, it is in Crosby Capital's ordinary course ofbusiness to communicate

with its predecessors-in-interest to obtain information, data and records regarding the Subject Loan

and to rely on that information, data and records and to incorporate those records into the Business

Records for Crosby Capital.

        5.      In connection with making this Affidavit, I personally examined the Business

Records associated with the Subject Loan. As a result ofthis review, I know the facts set forth in

this Affidavit based on my own personal knowledge and ifcalled and sworn as a witness could

competently testify thereto.

        6.      Crosby Capital is a mortgagee ofa property owned by Herbert Bearam and Kwesi

Bearam (collectively the "Borrowers") as 452 Hart Street, Brooklyn, New York I1221 (the

"Property") by virtue of its ownership of a Note and Mortgage dated June 25, 2007. See Exhibit

A. The Property is currently valued at $985,000.00. A copy of the property appraisal is annexed

hereto as Exhibit B. Herbert Bearam is deceased and the Debtor Bernadette Evadney Bearam is

an heir at law to his estate.

        7.      The Borrowers defaulted under the terms of the Note and Mortgage by failing to

tender the monthly payment due April I, 20 IO and each month thereafter. There is currently due

and owing on the Note the outstanding balance of$1,021,119.22, plus interest accruing at the rate

of7.500% per annum [$117.71 per day] from July 12, 2019.

        8.      Since Debtor filed for Bankruptcy, no payments have been made to Crosby Capital

in accordance with the terms ofthe Note and Mortgage owned by Crosby Capital.




                                                2
Case 1-19-43974-ess   Doc 9-4   Filed 07/15/19   Entered 07/15/19 17:27:56
